Citation Nr: 0417845	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for diabetes mellitus type II (DM II).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) that 
established service connection for DM II and assigned a 20 
percent disability evaluation.  The veteran has been 
represented by the Vietnam Veterans of America throughout 
this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected DM II.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial disability evaluation of the veteran's DM II.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

In a February 2002 written statement, the veteran informed 
the RO that he should be receiving additional compensation 
based on recognition of his dependent spouse and two 
children.  The RO has not taken action regarding the 
veteran's statement.  The issue is referred to the RO for 
appropriate development.




REMAND

The veteran contends that he satisfies a higher rating for 
his service-connected DM II (see notice of disagreement dated 
in February 2002).  Additionally, he has submitted evidence 
which may suggest complications related to diabetes.  The 
veteran has not been afforded a recent VA compensation 
examination to determine the severity of his service-
connected DM II.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board finds that VA compensation 
examination is required to resolve the issue raised by the 
instant appeal.

In April 2004, the veteran submitted private clinical 
documentation dated in November 2003.  The veteran has not 
waived RO consideration of the additional evidence.  
Additionally, the veteran's accredited representative has 
contended on appeal that the RO has not informed the veteran 
with the evidence needed to support a claim for an initial 
disability evaluation for his service-connected DM II (see 
Informal Hearing Presentation dated in June 2004).  The 
veteran's record shows that the RO informed the veteran 
regarding his claim for service connection, but not for an 
initial disability evaluation (see RO letter dated in 
November 2001).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative and to 
issue written notification of the Veterans Claims Assistance 
Act of 2000 (VCAA) to veterans.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  See also M21-1MR, Part I; 
and Fast Letter 04-04.  In particular, 
the RO should ensure that the 
notification requirements are fully met 
by issuing a written VCAA notice to the 
veteran and his accredited representative 
which discusses the evidence required to 
support his claim for an initial 
disability evaluation for DM II.

2. The RO should request that the 
veteran provide information as to all 
treatment of his DM II, including the 
names and addresses of all health care 
providers, clinics, and hospitals, and 
the approximate dates of treatment.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals, and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3. The RO should then request that 
copies of all VA documentation 
pertaining to treatment of the veteran 
which is not already of record, be 
forwarded for incorporation into the 
record.  

4. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his DM II and any 
complications associated with the 
disease.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review 
was conducted.  

?	The examiner should identify whether 
the veteran's DM II requires insulin, 
restricted diet, oral hypoglycemic 
agent, and/or regulation of activities 
(i.e., avoidance of strenuous 
occupational and recreational 
activities).

?	The examiner should also identify 
whether the veteran manifests episodes 
of ketoacidosis or hyoglycemic 
reactions that require 
hospitalizations or visits to a 
diabetic care provider.  If so, the 
examiner should indicate the required 
number of hospitalizations and/or 
visits to the provider.  

?	The examiner should indicate whether 
the veteran exhibits complications 
and/or progressive or strength loss as 
a result of his DM II.

?	The examiner should specifically 
comment on the impact of the veteran's 
service-connected DM II upon his 
industrial activities and 
employability.  The examiner should 
include a complete rationale for all 
opinions and conclusions expressed.



5. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

6. The RO should then readjudicate the 
veteran's entitlement to an initial 
disability evaluation for DM II.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


